Matter of RSL 53-55 E. 95th LLC v New York State Div. of Hous. & Community Renewal (2016 NY Slip Op 01908)





Matter of RSL 53-55 E. 95th LLC v New York State Div. of Hous. & Community Renewal


2016 NY Slip Op 01908


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


537 100550/14

[*1]In re RSL 53-55 E. 95th LLC, Petitioner-Appellant,
vNew York State Division of Housing and Community Renewal, Respondent-Respondent.


Belkin Burden Wenig & Goldman, LLP, New York (Magda Cruz of counsel), for appellant.
Jeffrey G. Kelly, New York, for respondent.

Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 10, 2015, denying the petition brought pursuant to CPLR article 78 to vacate the determination of respondent New York State Division of Housing and Community Renewal (DHCR), dated September 5, 2014, which found that Bernadette Campbell was entitled to succeed to the rent-controlled apartment formerly occupied by her late father, unanimously affirmed, without costs.
DHCR's determination that Bernadette Campbell was entitled to succession rights was not arbitrary and capricious, and did not lack a rational basis (see generally Flacke v Onondaga Landfill Sys. , 69 NY2d 355, 363 [1987]). Campbell established
her right to succeed to the apartment as a family member (see  NY City Rent and Eviction Regulations [9 NYCRR] § 2204.6[d][1]). Campbell's primary residency and cohabitation with her father for the requisite two-year period were established by her evidentiary submissions, including driver's licenses, tax returns and bank statements. DHCR's finding that the tenant of record, who died in a nursing home, only permanently vacated the apartment upon his death, as he intended to return to the apartment, had a rational basis.
It is undisputed that the courts and DHCR have concurrent jurisdiction to consider succession rights claims (see Cox v J.D. Realty Assoc. , 217 AD2d 179, 181 [1st Dept 1995]). It cannot be said that DHCR's retention of jurisdiction here was improper, where petitioner did not commence a holdover proceeding until more than a year after Campbell's filing of her application for succession rights, which application was being actively processed (see Matter of Gardner v Division of Hous. & Community Renewal of State of N.Y. , 166 Misc. 2d 290, 294 [Sup Ct, Bronx County 1995]).
Petitioner's due process rights were not violated by DHCR's failure to hold a hearing. The record shows that petitioner was given a reasonable opportunity to be heard and took advantage of
it by making its own evidentiary submissions (see e.g. Matter of 
Bauer v New York State Div. of Hous. and Community Renewal , 225 AD2d 410 [lst Dept 1996], lv denied  88 NY2d 805 [1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK